                         THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                               No. 1:18-cv-502-WJO-JLW

    LLOYD BUFFKIN, et al.,                        )
                                                  )
                    Plaintiffs,                   )           DEFENDANTS’ ANSWER TO
                                                  )          PLAINTIFFS’ SUPPLEMENTAL
    v.                                            )                 COMPLAINT
                                                  )
    ERIK HOOKS, et al.,                           )
                                                  )
                    Defendants.                   )

         Now Come Defendants, Erik Hooks, Kenneth Lassiter, Paula Smith, Abhay Agarwal,

and the North Carolina Department of Public Safety to respond to the numbered paragraphs of

Plaintiffs’ supplemental complaint (DE-79) as follows:

         1.     Defendants specifically deny that their actions or any policies of the North Carolina

Department of Public Safety (the “Department”) violated, now or ever, the Eighth Amendment or

the Americans with Disabilities Act. Defendants admit that Plaintiffs initially filed this action on

the date alleged, and that they asserted the claims alleged. Defendants deny any remaining

allegations contained in this paragraph.

         2.     Defendants incorporate by reference all responses to the corresponding allegations

asserted in Plaintiffs’ initial complaint.

         3.     Defendants admit that the Court’s order, DE-55, is a written document that speaks

for itself. Defendants deny any allegations contained in this paragraph to the extent they are

inconsistent with said document.

         4.     Defendants admit that this paragraph refers to a written document, the Court’s

order, DE-55, that speaks for itself. Defendants deny any allegations contained in this paragraph

to the extent they are inconsistent with said document.




         Case 1:18-cv-00502-WO-JLW Document 84 Filed 12/02/19 Page 1 of 11
       5.      Defendants admit that on March 25, 2019, the Department updated CP-7, which is

a written document that speaks for itself. Defendants deny any remaining allegations contained in

this paragraph to the extent they are inconsistent with said document.

       6.      Defendants admit that Dr. Andrew Muir filed an affidavit, which is a written

document and speaks for itself. Defendants specifically deny any assertions or allegations, either

in Dr. Muir’s affidavit or in this paragraph, that Defendants actions and/or policies constitute a

violation of the Eighth Amendment, the Americans with Disabilities Act, or any other legal right

of any patient in the North Carolina prison population. Defendants deny any remaining allegations

contained in this paragraph.

       7.      Defendants admit that Anita Wilson, MD, was primarily responsible for drafting

the update CP-7, and that she was the Medical Director at the time of such drafting. Defendants

deny any other allegations contained in this paragraph.

       8.      Defendants admit that this paragraph refers to CP-7, which is a written document

that speaks for itself. Defendants deny any allegations contained in this paragraph to the extent

they are inconsistent with said document.

       9.      Denied.

       10.     Defendants admit that this paragraph refers to CP-7, which is a written document

that speaks for itself. Defendants deny any allegations contained in this paragraph to the extent

they are inconsistent with said document.

       11.     Defendants admit that this paragraph refers to CP-7, which is a written document

that speaks for itself. Defendants deny any allegations contained in this paragraph to the extent

they are inconsistent with said document.


                                                2




      Case 1:18-cv-00502-WO-JLW Document 84 Filed 12/02/19 Page 2 of 11
       12.     Defendants admit that this paragraph refers to CP-7, which is a written document

that speaks for itself. Defendants deny any allegations contained in this paragraph to the extent

they are inconsistent with said document.

       13.     Defendants admit that the Federal Bureau of Prisons document referenced in this

paragraph is a written document that speaks for itself. Defendants deny any allegations contained

in this paragraph to the extent they are inconsistent with said document.

       14.     Defendants admit that the Federal Bureau of Prisons document referenced in this

paragraph is a written document that speaks for itself. Defendants deny any allegations contained

in this paragraph to the extent they are inconsistent with said document.

       15.     Defendants admit that this paragraph refers to a Federal Bureau of Prisons

document, which is a written document that speaks for itself. Defendants deny any allegations

contained in this paragraph to the extent they are inconsistent with said document.

       16.     Defendants admit that this paragraph refers to a Federal Bureau of Prisons

document, which is a written document that speaks for itself. Defendants deny any allegations

contained in this paragraph to the extent they are inconsistent with said document.

       17.     Defendants admit that this paragraph refers to a Federal Bureau of Prisons

document, which is a written document that speaks for itself. Defendants deny any allegations

contained in this paragraph to the extent they are inconsistent with said document.

       18.     Defendants admit that the Federal Bureau of Prisons document referenced in this

paragraph is a written document that speaks for itself. Defendants deny any allegations contained

in this paragraph to the extent they are inconsistent with said document.

       19.     Defendants admit that this paragraph refers to a Federal Bureau of Prisons


                                                3




      Case 1:18-cv-00502-WO-JLW Document 84 Filed 12/02/19 Page 3 of 11
document, which is a written document that speaks for itself. Defendants deny any allegations

contained in this paragraph to the extent they are inconsistent with said document.

       20.     Defendants specifically deny that the updated CP-7 creates a substantial risk to the

health and safety of any patient in the North Carolina prison population. Defendants further deny

any other allegations contained in this paragraph.

       21.     Denied.

       22.     Defendants admit that the Department only operates one Hepatology clinic, which

is located in Central Prison. Defendants also admit that this clinic operates approximately 12 hours

per week. Defendants further admit that medical providers, with whom the Department contracts,

provide an array of medical services related to Hepatology to patients through the clinic.

Defendants deny any other allegations contained in this paragraph.

       23.     Because this paragraph does not assert where, when, or how, the alleged estimate

was communicated, Defendants lack sufficient knowledge and information to admit or deny the

allegations contained in this paragraph and therefore deny the same.

       24.     Denied.

                                    CAUSES OF ACTION

        Count I – Eighth Amendment to the U.S. Constitution, via 42 U.S.C. § 1983

       25.     Denied.

       26.     Denied.

             Count II – Americans with Disabilities Act, 42 U.S.C. §12131, et seq.

       27.     This paragraph states a legal conclusion, which does not require a response. To the

extent a response is required, Defendants admit that the Americans with Disabilities Act is a


                                                 4




      Case 1:18-cv-00502-WO-JLW Document 84 Filed 12/02/19 Page 4 of 11
written document, which speaks for itself. Defendants deny any allegations contained in this

paragraph to the extent they are inconsistent with said document.

       28.     This paragraph states a legal conclusion, which does not require a response. To the

extent a response is required, Defendants admit that the Americans with Disabilities Act is a

written document, which speaks for itself. Defendants deny any allegations contained in this

paragraph to the extent they are inconsistent with said document.

       29.     This paragraph states a legal conclusion, which does not require a response. To the

extent a response is required, Defendants admit that the Americans with Disabilities Act is a

written document, which speaks for itself. Defendants deny any allegations contained in this

paragraph to the extent they are inconsistent with said document.

       30.     This paragraph states a legal conclusion, which does not require a response. To the

extent a response is required, Defendants admit that the Americans with Disabilities Act is a

written document, which speaks for itself. Defendants deny any allegations contained in this

paragraph to the extent they are inconsistent with said document. Furthermore, Defendants lack

sufficient knowledge and information to admit or deny any remaining allegations contained in this

paragraph and therefore deny the same.

       31.     This paragraph states a legal conclusion, which does not require a response. To the

extent a response is required, Defendants admit that the Americans with Disabilities Act is a

written document, which speaks for itself. Defendants deny any allegations contained in this

paragraph to the extent they are inconsistent with said document. Furthermore, Defendants lack

sufficient knowledge and information to admit or deny any remaining allegations contained in this

paragraph and therefore deny the same.


                                                5




      Case 1:18-cv-00502-WO-JLW Document 84 Filed 12/02/19 Page 5 of 11
       32.     Denied.

 FURTHER ANSWERING PLAINTIFFS’ SUPPLEMENTAL COMPLAINT AND AS

      FURTHER DEFENSES THERETO, DEFENDANTS AVER AS FOLLOWS:

                                  FIRST FURTHER DEFENSE

       The supplemental complaint fails, in whole or in part, to state valid claims for relief against

Defendants, and this Court should therefore dismiss the same.

                                SECOND FURTHER DEFENSE

       The Eleventh Amendment and sovereign immunity, which Defendants assert in this action

as a bar to all applicable claims, shields Defendants from liability.

                                  THIRD FURTHER DEFENSE

       Defendants assert that they acted in good faith, without malice, and with the reasonable

belief that their actions were lawful and consistent with Plaintiffs’ clearly established rights at all

times. Therefore, the doctrine of qualified immunity, which Defendants specifically assert as a

defense and bar to all applicable claims in this action, protects them from liability.

                                FOURTH FURTHER DEFENSE

       To the extent not already asserted herein, Defendants plead all other applicable immunities

(including absolute immunity), to which they are entitled by law, as a complete bar to all applicable

claims in this action.

                                  FIFTH FURTHER DEFENSE

       Defendants deny that they violated any of Plaintiffs’ constitutional or other legal rights.

Defendants specifically deny that they subjected Plaintiffs to cruel and unusual punishment,

deliberately indifferent conduct, or intentional conduct at any time in violation of Plaintiffs’


                                                  6




      Case 1:18-cv-00502-WO-JLW Document 84 Filed 12/02/19 Page 6 of 11
constitutional or other legal rights.

                                  SIXTH FURTHER DEFENSE

        The Prison Litigation Reform Act bars Plaintiffs’ claims, in whole or in part. Specifically,

Defendants plead Plaintiffs’ failure to exhaust all administrative remedies as a defense to all

applicable claims asserted in this action.

                                SEVENTH FURTHER DEFENSE

        Defendants specifically plead that Plaintiffs seek prospective relief that exceeds this

Court’s authority under 18 U.S.C. § 3626.

                                 EIGHTH FURTHER DEFENSE

        To the extent that Plaintiffs complain of alleged (but denied) wrongful conduct, which

occurred outside the applicable statute(s) of limitation for their claims, Defendants plead the same

in bar of Plaintiffs’ claims against them.

                                  NINTH FURTHER DEFENSE

        Any and all medical services provided by Defendants Smith and Agarwal were provided

in accordance with the applicable standards of care and in accordance with due care, and pursuant

to their best judgment, and Plaintiffs are therefore barred from recovery as against Defendants

Smith and Agarwal.

                                  TENTH FURTHER DEFENSE

        Plaintiffs had a duty to exercise reasonable care for their own well-being. As a direct and

proximate result of their own contributory negligence, Plaintiffs contributed in whole or in part to

the injury of which they now complain, and Defendants plead the contributory negligence of

Plaintiffs in bar of Plaintiffs’ claims against them.


                                                   7




      Case 1:18-cv-00502-WO-JLW Document 84 Filed 12/02/19 Page 7 of 11
                                ELEVENTH FURTHER DEFENSE

          Should the evidence show that the Plaintiffs failed to follow the medical advice given to

them by healthcare providers, or otherwise failed to mitigate and/or lessen the extent of their

injuries and/or damages, if any, as required by law, and thus failed to mitigate their damages, the

same is hereby pleaded in bar of Plaintiffs’ right to recover anything from Defendants in this

action.

                                TWELFTH FURTHER DEFENSE

          The Defendants actions or inactions were not the proximate cause of the Plaintiffs’ alleged

injuries or damages.

                              THIRTEENTH FURTHER DEFENSE

          To the extent that Plaintiffs’ claims pertain to the treatment, if any, provided by Defendants

Smith and Agarwal or their professional medical judgment regarding forms of treatment, Plaintiffs

have failed to state a claim reviewable under 42 U.S.C. § 1983, and Defendants Smith and Agarwal

plead such failure in bar of Plaintiffs’ claims against them.

                              FOURTEENTH FURTHER DEFENSE

          Plaintiffs fail to state claims upon which relief can be granted for alleged violations by

Defendants of the Americans with Disabilities Act and the Rehabilitation Act of 1973. Plaintiffs

fail to set forth or forecast facts that establish that they were denied care, treatment, or other

services because of any discriminatory intent or animus either solely or partially motived by

Plaintiffs’ alleged disability, and those claims should therefore be dismissed pursuant to Rule

12(b)(6) of the Federal Rules of Civil Procedure.

                               FIFTEENTH FURTHER DEFENSE


                                                    8




      Case 1:18-cv-00502-WO-JLW Document 84 Filed 12/02/19 Page 8 of 11
        Plaintiffs lack standing to bring the claims and seek the relief requested in the supplemental

complaint.

                              SIXTEENTH FURTHER DEFENSE

        Attorneys’ fees are not appropriate in this case. If the court determines that attorneys’ fees

are appropriate, then such fees should be limited to an hourly rate that is 150 percent of the hourly

rate established under 17 U.S.C. § 3006A for court appointed counsel.

                            SEVENTEENTH FURTHER DEFENSE

        To the extent that Defendants modify the policy or practice related to the treatment of

inmates who have chronic HCV, the claims asserted in the supplemental complaint will become

moot.

                             EIGHTEENTH FURTHER DEFENSE

        Any order requiring an expenditure of public funds by the Department, which exceeds

available appropriations, would constitute an inappropriate incursion by the Court into functions,

which have been constitutionally delegated to the state legislative branch of government.

                             NINETEENTH FURTHER DEFENSE

        Plaintiffs seek relief that far exceeds Defendants’ personnel, facility, and resource

capacities. Therefore, the requested relief imposes an undue financial burden and is impossible.

                             TWENTIETH FURTHER DEFENSE

        Plaintiffs seek relief that would impose an undue hardship on Defendants, who plead the

same as a bar to Plaintiffs’ ADA claims.

                           TWENTY-FIRST FURTHER DEFENSE




                                                  9




        Case 1:18-cv-00502-WO-JLW Document 84 Filed 12/02/19 Page 9 of 11
        Defendants reserve the right, as allowed by law or the Court, to amend their Answer to the

supplement complaint to assert any additional affirmative or other defenses allowed by the Federal

Rules of Civil Procedure that develop or arise as additional evidence is discovered during the

course of this litigation.

                                       PRAYER FOR RELIEF

WHEREFORE, Defendants pray as follows:

                1. That the Plaintiffs’ claims be dismissed with prejudice;

                2. That Plaintiffs recover nothing in this action from them;

                3. That Plaintiffs recover no equitable relief;

                4. That costs of this action, including reasonable attorney’s fee, be taxed to

                    Plaintiffs;

                5. That the Court grant Defendants such additional and further relief as it deems

                    appropriate; and

                6. For a trial by jury on all issues so triable.

        This the 2nd day of December, 2019.

                                                        JOSHUA H. STEIN
                                                        ATTORNEY GENERAL

                                                        /s/ Orlando L. Rodriguez
                                                        Orlando L. Rodriguez
                                                        Assistant Attorney General
                                                        N.C. State Bar No. 43167
                                                        N.C. Department of Justice
                                                        Public Safety Section
                                                        9001 Mail Service Center
                                                        Raleigh, North Carolina 27699-9001
                                                        Telephone: (919) 716-6516
                                                        Facsimile: (919) 716-6761
                                                        E-Mail: orodriguez@ncdoj.gov

                                                  10




      Case 1:18-cv-00502-WO-JLW Document 84 Filed 12/02/19 Page 10 of 11
                               CERTIFICATE OF SERVICE

       I hereby certify that on this day I served DEFENDANTS’ ANSWER TO

PLAINTIFFS’ SUPPLEMENTAL COMPLAINT, via first class mail to the following

counsel of record:



       Mani Dexter                                Emily Seawell
       Michele Luecking-Sunman                    Daniel K. Siegel
       Mary Pollard                               Irena Como
       N.C. Prisoner Legal Services, Inc.         ACLU of North Carolina
       P.O. Box 25397                             Legal Foundation
       Raleigh, NC 27611                          P.O. Box 28004
       (919) 856 2220                             Raleigh, NC 27611
       mlueckingsunman@ncpls.org                  (919) 834-3466
       mdexter@ncpls.org                          eseawell@acluofnc.org
       mpollard@ncpls.org                         dsiegel@acluofnc.org
                                                  icomo@acluofnc.org



       This the 2nd day of December, 2019.
                                                   /s/ Orlando L. Rodriguez
                                                   Orlando L. Rodriguez
                                                   Assistant Attorney General




                                             11




     Case 1:18-cv-00502-WO-JLW Document 84 Filed 12/02/19 Page 11 of 11
